Citation Nr: 0408820	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  99-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether a Substantive Appeal to a May 1998 rating 
decision was timely filed.

2.  Whether a Substantive Appeal to a September 1998 rating 
decision was timely filed.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
following 1998 rating decisions by the Wilmington, Delaware 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2001, the Board remanded the claim for 
further procedural development.


FINDINGS OF FACT

1.  A timely Substantive Appeal was not received by the VA as 
to either the May or September 1998 rating decision.  

2.  The Board does not have jurisdiction over either the May 
or September 1998 rating decision.  


CONCLUSION OF LAW

As the veteran did not file a timely Substantive Appeal to 
either the May or September 1998 rating decision, the Board 
lacks jurisdiction to review these rating decisions.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or in correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the Substantive Appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303 (2003).  The request for such an extension must be 
in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed.Reg. 15567 (1997).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal, he was not granted an 
extension of time to file a Substantive Appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing.  

Specifically, the record shows that in a May 1998 rating 
decision the RO denied the veteran's claim for special 
monthly compensation for loss of use of both lower 
extremities due to multiple sclerosis.  Later in May 1998, 
notice of the May 1998 rating decision was sent to the 
veteran.  In June 1998, a NOD with the May 1998 rating 
decision was received.  

In a September 8, 1998, rating decision, the RO granted 
service connection for additional disabilities determined 
secondary to the veteran's service-connected multiple 
sclerosis (MS) and granted an increased level of special 
monthly compensation (SMC).  On September 18, 1998, a NOD 
with the September 1998 rating decision as to the SMC level 
was received from the veteran.  

In an October 30, 1998, VA Form 21-8947 and an undated 
document entitled "Flash" it was noted that RO considered 
that the benefit on appeal from the May 1998 rating decision 
had been granted by the September 1998 rating decision and 
his appeal was withdrawn.  

In November 1998, notice of the September 1998 rating 
decision was sent to the veteran at his last address of 
record as it appeared on the June 1998 NOD.  The notice 
letter made no mention of the fact that the RO also 
considered that the benefit on appeal had been granted and 
his appeal was withdrawn.  

In September 1999, a SOC that addressed the SMC issue was 
mailed by the RO to the veteran at his last address of 
record.  In October 1999, a letter was received by the RO in 
which the representative raised a claim of entitlement to 
service connection for memory loss as secondary to multiple 
sclerosis, as well as a claim of clear and unmistakable error 
in September and December 1998 rating decisions for not 
considering the memory loss issue.  A timely Substantive 
Appeal was not received by VA as to either the May or 
September 1998 rating decision.  

While a review of the record on appeal shows that the RO 
received in October 1999 letter from the veteran's 
representative and in December 1999 received a VA Form 9, 
Appeal to Board of Veterans' Appeals, the first document 
cannot act as a Substantive Appeal because it did not address 
the SMC issue addressed in the May and September 1998 rating 
decision, and the VA Form 9 was received after the time 
period for filing a timely Substantive Appeal had run.  
38 C.F.R. §§ 20.202, 20.302(b).

Accordingly, since a timely Substantive Appeal was not filed 
by the veteran with regard to either the May or September 
1998 rating decision, there is no jurisdictionally viable 
appeal pending before the Board regarding these rating 
decisions.  Roy; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (It is a well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised sua sponte by 
any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated).  Therefore, the veteran's 
appeal must be dismissed.  See National Black Media Coalition 
v. Federal Communications Comm'n, 760 F.2d 1297, 1300 (D.C. 
Cir. 1985) (Judge Antonin Scalia) (The lack of jurisdiction 
means "an inability to act, not merely in unappealing cases, 
but in compelling cases as well."). 

In dismissing the claim for lack of jurisdiction the Board 
notes that the representative, in a March 2004 Informal 
Hearing Presentation, raised the issue of whether the veteran 
has an outstanding personal hearing request.  In this regard, 
the Board acknowledges that its November 2001 remand directed 
the RO to schedule the veteran for the requested hearing.  In 
May 2003, the RO scheduled the veteran for a June 2003 
hearing before a Decision Review Officer (DRO).  The RO 
notified the veteran that DROs conduct all of the RO's 
hearings.  A June 18, 2003, DRO Conference Report notes that, 
the veteran appeared at the RO on the date of the hearing, 
elected at that time to have an informal discussion with the 
DRO regarding both old and new claims including the issue of 
the timeliness of this earlier appeal.  He then withdrew his 
personal hearing request, and decided to file a to claim for 
a higher level of SMC.  Later in June 2003, a copy of the 
DRO's hearing notes was mailed to the veteran.  

The veteran did not thereafter reply to the RO regarding the 
facts found in the June 18, 2003, DRO Conference Report, that 
there is no credible evidence in the record that the DRO 
exercised undue influence over the veteran.  Therefore, the 
Board finds that the veteran withdrew his personal hearing 
request, and that no additional request is pending.

The appeal is dismissed.




ORDER

The Board lacks jurisdiction to review a May 1998 rating 
decision.

The Board lacks jurisdiction to review a September 1998 
rating decision.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



